Moore, J.
The defendants were convicted, of the common law offense of conspiracy to defraud by divers false pretenses, subtle means and devices. On or about the 1st day of September, 1921, L. J. Sinkula came to Detroit and engaged in the stock brokerage business under the name of L. J. Sinkula Company. A license to do business had been procured from the securities commission of 'the State of Michigan. An elegant suite of offices was rented and a sales organization was organized to sell stock to the public. Stock was sold to many customers of different nationalities in the city of Detroit, and from time to time alleged profits were paid to different customers on an alleged resale of their stock investments. The L. J. Sinkula Company continued in business until on or about the 25th day of February, 1922, when the concern suddenly ceased to operate and many investors lost all the money they had paid to the company. These sums aggregated a very large amount.
During the operations of L. J. Sinkula Company, Charles Jonesi, one of the defendants, was the sales manager who held meetings of salesmen and gave talks on salesmanship. It is claimed by counsel that Oscar Rubin, the other defendant, was simply running errands, making deposits in the bank, and doing such menial tasks as cleaning the floor, opening and closing windows, and on one or two occasions bringing in the breakfast of Charles Jonesi. Leo Jonesi, A. L. Cohen, Joseph Rothstein, and A. C. Bienfeld, are also made defendants, but were never brought to trial for the reason that they so effectually disappeared that they could not be found by the officers.
Complaint is made by counsel for the appellants that the prosecuting attorney was permitted by the court to make argumentative statements in his opening address to the jury over objection of counsel for de*34fendants. Complaint is also made of the admission of testimony. It is also' alleged that the court erred in denying the motion of counsel for defendants to dismiss the case on the ground that the people had not made out a case which was sufficient to go to the jury. Also as to the same motion renewed as to defendant Rubin individually; also as to motion of defendants’ counsel to direct a verdict of not guilty because of variance between the information and the proofs. It is also claimed the court erred in not giving requests of counsel and that the court erred in his charge as given to the jury.
Upon the trial counsel interposed a challenge to the array of jurors, and the fact that the judge overruled this challenge is assigned as error. This court, since the challenge was interposed, has made several rulings indicating that the challenge was not well taken. It is probable that because of these rulings counsel do not discuss that feature of the case in their briefs, and it is more than likely that the case would not be in this court at all had it not been that counsel thought the jury was illegally obtained. The case was a very important one, with many angles and ramifications. A large number of witnesses were sworn. The record makes more than 650 printed pages.
The argument of counsel for the people, the testimony admitted on behalf of the people did not exceed the latitude allowed in a false pretense case. The requests presented by counsel either did not state the law applicable to the case or they were most fully covered by the charge given by the court. As to the claim that Mr. Rubin was only an office boy, it may be said that the record shows he was an exceedingly useful one in beguiling dollars from a credulous and gullible public.
*35A careful examination of the voluminous record in this case shows that the trial was conducted with great care and without reversible error.
The conviction is affirmed.
Wiest, C. J., and Fellows, McDonald, Clark, Bird, Sharpe, and Steere, JJ., concurred.